Citation Nr: 1028105	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims.


FINDINGS OF FACT

1.  The credible evidence of record demonstrates that the Veteran 
served in the Republic of Vietnam during the Vietnam War era and 
is thus presumed to have been exposed to herbicide.

2.  The Veteran's diabetes mellitus is presumed to be related to 
herbicide exposure. 

3.  The Veteran does not currently demonstrate peripheral 
neuropathy, bilateral lower extremities.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in or aggravated by the 
Veteran's active service, and is proximately due to or the result 
of exposure to herbicide.  38 U.S.C.A.         §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Peripheral neuropathy, bilateral lower extremities, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue of 
entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, the Board finds that 
a discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
appellant.

As to the issue of entitlement to service connection for 
peripheral neuropathy, bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus, the Board notes 
that The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she files 
a claim for benefits.  As part of this assistance, VA is required 
to notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In a June 2006 letter, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim. He was told that he 
needed to provide the names of persons, agencies, or companies 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and determine 
what additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA treatment 
records, obtain service records, and obtain private treatment 
records as indicated.

The June 2006 VCAA letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for peripheral neuropathy, bilateral lower 
extremities, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  Therefore, adequate notice was provided 
to the Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.     § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA- authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Relevant to the duty to assist, the Veteran's service treatment 
records as well as all identified VA and private treatment 
records have been obtained and considered.  An examination or 
opinion as to the Veteran's claim of entitlement to service 
connection for peripheral neuropathy, bilateral lower 
extremities, is not required in this case as there is no evidence 
of a current disability or persistent or recurrent symptoms of a 
disability.  As discussed below, subsequent to clinical testing,  
diagnoses of peripheral neuropathy and radiculopathy, were ruled 
out.   

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including diabetes mellitus, will 
be rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Further, and applicable in the present appeal, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam War era, and has a disease 
listed in 38 C.F.R. § 3.309(e) (2009), shall be presumed to have 
been exposed during such service to an herbicide agent, such as 
Agent Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).  If a Veteran 
was exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases, including diabetes mellitus, 
shall be service connected, if the requirements of 38 C.F.R. § 
3.307(a) (2009) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2009).  

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran must 
show that he or she served in the Republic of Vietnam during the 
Vietnam War era, defined by regulation as January 9, 1962 to May 
7, 1975.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R.                 
§ 3.307(a)(6) (2009).  

In the present appeal, the Board notes that the Veteran's service 
personnel records, specifically, his service separation document, 
do not directly demonstrate service in the Republic of Vietnam 
during the Vietnam War era.  The Veteran, however, asserts that 
he indeed served in the Republic of Vietnam during the Vietnam 
War era, specifically, in August 1972.  

A fellow service member, R.R., submitted a statement dated in 
October 2006.  R.R. asserted that he traveled to DaNang, in the 
Republic of Vietnam, on a temporary duty assignment from the 
Kadena airbase in Okinawa, Japan, during August 1972.  R.R. 
asserted that he was a weapons load team chief during that time 
and was accompanied by three weapons load team members, including 
the Veteran.  Also, the Veteran's sister submitted a statement in 
October 2006 wherein she asserted that she remembered seeing 
letters the Veteran wrote to his parents from the Republic of 
Vietnam.  

The Veteran's service personnel records include a report that 
during his foreign service tour, from December 15, 1971 to June 
7, 1973, he served as a weapons load crew member assigned to the 
418th Munitions Maintenance Squadron at the Kadena airbase.  A 
March 1973 Airman Performance Report indicates that R.R., the 
same service member who submitted the above-described October 
2006 statement, was the Veteran's reporting official and a load 
crew chief.  Such report covered the period from March 1972 to 
March 1973.  In the narrative portion of the Report, R.R. 
asserted that the Veteran volunteered and successfully completed 
a temporary duty assignment to unit forward operating locations 
and distinguished himself during a recent assignment to a unit in 
Southeast Asia.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  In this case, the Veteran's 
assertion that he served in the Republic of Vietnam during the 
Vietnam War era has not been contradicted by other evidence.  
Moreover, his assertion is consistent with the statements 
provided to the VA by his sister and fellow service member.  
Significantly, the March 1973 Airman Performance Report serves as 
support of R.R.'s October 2006 assertion that he was in the 
Republic of Vietnam with the Veteran.  The Board finds that the 
assertions of the Veteran and his sister, and, significantly, 
those of R.R., are credible, probative, and add weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996).  That is, the Board finds that the evidence of record 
supports the conclusion that the Veteran served in the Republic 
of Vietnam during the Vietnam era and was thus exposed to 
herbicide.

The second element required for presumed service connection for 
residuals of Agent Orange exposure is that a veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e) (2009).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
In this instance, the evidence of record demonstrates that the 
Veteran was diagnosed with diabetes mellitus in as early as April 
2004.  As discussed above, diabetes mellitus is a disease, 
disability, or condition for which the herbicide presumption 
applies.  See 38 C.F.R. § 3.309(e).

The Board notes here that the availability of presumptive service 
connection for a disability based on exposure to herbicides does 
not preclude a Veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, as the decision herein grants service connection for 
diabetes mellitus based on exposure to herbicides, further 
inquiry as to whether the Veteran's diabetes mellitus is related 
to service on a direct basis is not required.

In sum, the Veteran in the present case has met both elements 
required for service connection for diabetes mellitus as 
secondary to herbicide exposure, service in the Republic of 
Vietnam during the Vietnam War era and a diagnosis of one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Under the 
circumstances, and with resolution of reasonable doubt in the 
Veteran's favor, the Board concludes that service connection for 
diabetes mellitus, to include as secondary to herbicide exposure, 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy, Bilateral Lower Extremities

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1110 (West 2002). The United States Court 
of Veterans Appeals has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.   § 1110.  
In the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of peripheral neuropathy, 
bilateral lower extremities.  The Board notes here that the 
Veteran received significant in-service treatment for a right 
knee injury, and has been service-connected for the same since 
May 4, 1974.

Report of VA examinations in August 1974 and July 1976 are silent 
for complaint or diagnosis of peripheral neuropathy, bilateral 
lower extremities.  

Private treatment records dated in April 2004 indicate that the 
Veteran presented with new-onset diabetes.  The Veteran reported 
that some foot paraesthesias prompted his diabetes screening 
test.  Additional private treatment records dated in April 2004 
demonstrate that he reported a two-month history of right distal 
foot paraesthesias.  The Veteran's physician opined that such may 
be related to his uncontrolled diabetes.  

Private treatment records dated in June 2004 demonstrate that 
physical examination of the Veteran's extremities revealed full 
pulses and no proprioception abnormalities or edema.  In July 
2005, physical examination of his extremities revealed full 
pulses and good proprioception.   

VA treatment records dated in April 2006 indicate that the 
Veteran complained of numbness and occasional tingling of both 
feet for two years.  Physical examination of the extremities 
revealed 2+ pulses, diminished monofilament sensation over the 
toes, and normal deep tendon reflexes.  The Veteran was diagnosed 
with possible peripheral neuropathy of both feet from diabetes, 
and electromyography was ordered.

VA treatment records dated in August 2006 indicate that the 
Veteran was evaluated specifically for peripheral neuropathy.  
Record of such treatment demonstrates that results of 
electrodiagnostic studies were normal and there was no evidence 
of peripheral neuropathy or right lower extremity L-S 
radiculopathy.  

While there is evidence of record demonstrating that the Veteran 
complained of foot paraesthesias and numbness and occasional 
tingling of both feet, the Board finds that there is no medical 
evidence of record indicating that the Veteran has a clinical 
diagnosis of peripheral neuropathy, bilateral lower extremities.  
Significantly, subsequent to the private treatment records 
demonstrating that the Veteran had right foot paraesthesias and 
the VA treatment records demonstrating that the Veteran had 
possible peripheral neuropathy, the Veteran was evaluated 
specifically for peripheral neuropathy and underwent 
electrodiagnostic testing.  As discussed above, results of such 
were normal and there was no evidence of peripheral neuropathy or 
radiculopathy.  

In this case, there is no medical evidence showing a current 
diagnosis of peripheral neuropathy, bilateral lower extremities.  
As there is no evidence establishing a current diagnosis of 
peripheral neuropathy, bilateral lower extremities, there cannot 
be a discussion as to whether there exists a medical nexus 
between military service, including service-connected diabetes 
mellitus, and peripheral neuropathy, bilateral lower extremities.  
Thus, service connection for the same is not warranted.











(CONTINUED ON THE NEXT PAGE)




As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran 
does not have a disability, as to peripheral neuropathy, 
bilateral lower extremities, for which service connection can be 
granted, the claim must be denied by operation of law.


ORDER

Service connection for diabetes mellitus, to include as secondary 
to herbicide exposure, is granted, subject to the laws and 
regulations governing monetary awards.

Service connection for peripheral neuropathy, bilateral lower 
extremities, to include as secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


